
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1497
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. Roskam (for
			 himself and Mr. Quigley) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the inclusion of inflammatory
		  and inaccurate content in Iranian textbooks that is aimed at indoctrinating and
		  radicalizing students with anti-Israeli, anti-Semitic, and anti-Western
		  sentiment and at restricting the rights of women.
	
	
		Whereas an Iranian law passed in 1987 states, “the
			 education system plays a role in shaping students politically and ensuring
			 their adherence to the Islamic Revolution” and that “purification takes
			 precedence over education.”;
		Whereas in 2005, after being elected President of Iran,
			 Mahmoud Ahmadinejad reintroduced the institution of “omur-e parvareshi” whereby
			 special “mentors” from the Basij militia, the volunteer force that has played a
			 role in suppressing opposition ideas and protests, ensure that students do not
			 deviate from a narrow track of political thought, Islamic values, and life
			 outside school;
		Whereas a 2007 United States Government-sponsored contract
			 study of 85 Iranian school textbooks of all grades again found numerous
			 examples of anti-Semitic and anti-Israeli sentiment being taught to Iranian
			 schoolchildren, such as a Grade 5 literature book that states that “the Israeli
			 enemies … occupied the Dome of Rock and they do not let the Muslims pray in it
			 … the Israeli enemies destroyed the school of Palestinians”;
		Whereas the same study also found textbooks advocating
			 martyrdom, such as a Grade 5 social teachings textbook that states that
			 “martyrdom is the highest degree of sacrifice” and another Grade 5 Persian
			 language and literature textbook that praises martyrdom and urges children to
			 welcome it;
		Whereas the same study also found textbooks advocating
			 against women’s rights, such as a high school textbook that states that “giving
			 the right to vote to women was a clear act of hostility to Islam”;
		Whereas a comprehensive 2008 Freedom House study of 95
			 Iranian school textbooks published between 2006 and 2007 for all grades
			 concluded that “the government of Iran is teaching the country’s children to
			 discriminate against women and minorities, to view non-Muslims with suspicion
			 if not contempt, and to perpetuate the regime’s theocratic ideology.
			 Discrimination and intolerance are deeply ingrained in the textbooks that make
			 up the core of Iran’s school curriculum”;
		Whereas the same study also found that textbooks consider
			 Israel to be an “absolute evil” and connect many of Iran’s political issues and
			 crises to Israel;
		Whereas the same study concluded that “the discourse of
			 the textbooks has not been written with the concept of equality of all human
			 beings, as enshrined in the Universal Declaration of Human Rights.”;
		Whereas in 2007, discussion began to rewrite the Iranian
			 school system’s textbooks to make content more Islamic, segregate between men
			 and women, eliminate subjects deemed too Western or secular, and to eliminate
			 parts of Iran’s own history that could foment nationalist or anti-Islamic
			 sentiment;
		Whereas Iranian women have been able to attend school and
			 advance themselves in spite of restrictions placed upon them, accounting for
			 six out of ten university students, which has produced a generation of educated
			 women who can fight for reform and for more rights;
		Whereas a discussion is underway in Iran to reform the
			 university system because it currently puts women at a further disadvantage by
			 implementing quotas to limit enrollment and segregating classes;
		Whereas members of groups organized to protest the
			 educational system have routinely been arrested;
		Whereas the practice of gozinesh, which screens students
			 accepted to public universities for moral behavior and loyalty to Islam and the
			 regime and which had been banned in 1997, was reinstituted by President
			 Ahmadinejad;
		Whereas a Wall Street Journal article dated December 31,
			 2009, that chronicles the star system in the Iranian school system and the
			 adversity faced by so-called “star students” in Iran states that “ranking in
			 the top of the class … means your name appears on a list of students considered
			 a threat by the intelligence ministry … [and] a partial or complete ban from
			 education”;
		Whereas students with one star are allowed to return to
			 school only after signing a consent to give up political activism, students
			 with two stars face suspensions and interrogations, and students with three
			 stars are banned from education for life;
		Whereas star students are identified by monitoring email
			 and phone conversations of people considered dissidents and activists;
		Whereas the same article reported a female student who
			 ranked 55th out of more than 70,000 students on the nation’s law school
			 entrance exam, but was not allowed to attend law school because of her “star”
			 status, had participated in the presidential campaign of opposition leader Mir
			 Hossein Mousavi and in several protests that occurred after the disputed
			 election;
		Whereas the same article reported a male student who
			 ranked 43rd out of 25,000 participants in an MBA placement exam was denied
			 admission, suspended for four semesters, arrested, and put in solitary
			 confinement for 21 days due to his role as spokesperson for a politically
			 active student group and as editor of a political student publication;
		Whereas there are many historical examples of education
			 being used as a weapon of indoctrination and a method to instill hatred toward
			 a group of people, including Nazi Germany; and
		Whereas Article 26 of the United Nations Universal
			 Declaration of Human Rights states that “Everyone has the right to education. …
			 Education shall be directed to the full development of the human personality
			 and to the strengthening of respect for human rights and fundamental freedoms.
			 It shall promote understanding, tolerance and friendship among all nations,
			 racial or religious groups, and shall further the activities of the United
			 Nations for the maintenance of peace.”: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns the
			 inclusion of inflammatory and inaccurate content in Iranian textbooks that is
			 aimed at indoctrinating and radicalizing students with anti-Israeli,
			 anti-Semitic, and anti-Western sentiment and at restricting the rights of
			 women;
			(2)calls on the
			 Government of Iran to reform its textbooks and educational system so that it
			 may promote peace, tolerance, equality, civil debate, and the development of
			 civil society; and
			(3)urges the
			 President regarding the conduct of Iran to take into consideration the harmful
			 and disturbing content propagated by the Iranian education system.
			
